ORDER

PER CURIAM.
Pervis Brown, James A. Lee, Clarence W. Ingram, Willie Boone, A.B. Boone, Terrie Hoskins, and Oscar O’Neal (collectively referred to herein as “trustees”) appeal the judgment of the trial court finding that the title of property located at 3520 North *110Newstead Avenue be quieted in New Ephesus Missionary Baptist Church, Inc. (“church corporation”) and that title of the church corporation to the property was superior to that of the trustees. Additionally, trustees appeal the judgment of the court in favor of the church corporation on its counterclaim and enjoining trustees from interference with the possession of the property.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).